Citation Nr: 1828129	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 989	)	DATE
	)
	)


THE ISSUE

Whether the Veteran's motion to revise a June 11, 2014 Board decision denying service connection for minimal posterior patella spurring of the right knee based left knee chondromalacia patella, on clear and unmistakable error (CUE), should be granted.


REPRESENTATION

Moving party represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. George, Associate Counsel




INTRODUCTION

The Veteran, who is the moving party in this matter, served on active duty from August 1977 to November 1988.

This matter comes before the Board in response to a September 2014 motion to reverse or revise a June 11, 2014 Board decision that denied service connection for right and left knee disorders as listed on the cover page.  See 38 U.S.C. § 7111; 38 C.F.R. §§ 20.1400 et seq.

The Veteran filed his motion with the Board prior to the 120-day period for him to appeal the June 11, 2104 Boar decision to the United States Court of Appeal for Veterans Claims (Court).  In such cases, the Board is to hold the CUE motion in abeyance until the appeal period ends as the Court has held that a CUE motion may not be filed as to a matter still appealable to the Court.  See May v. Nicholson, 19 Vet. App. 310, 319 (2005).  The Court website does not reflect that the Veteran appealed the June 2014 decision.  In January 2015, after the 120-day period had passed, the Board notified the Veteran and his representative that the CUE motion was being docketed and to submit any response as to the motion.  No response was received.  As the preliminary procedures are in order, the Board will proceed to address the CUE motion.


FINDINGS OF FACT

1.  A June 11, 2014 Board decision denied service connection for minimal posterior patella spurring of the right knee on the basis that there was no nexus between the current disability and service, and service connection for left knee chondromalacia patella based on lack of a current disability.

2.  The June 11, 2014 Board decision was based on the law at the time and evidence then of record, and it constituted a reasonable exercise of judgment.  It is not shown to have been clearly and unmistakably erroneous.  

CONCLUSION OF LAW

The criteria for revision or reversal of the Board's June 2014 decision that denied service connection for minimal posterior patella spurring of the right knee and left knee chondromalacia patella on the grounds of CUE have not been met.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1403, 20.1404 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Framework

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and law that existed when that decision was made.  38 C.F.R. § 20.1403. See also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the Board's decision; (2) the Secretary's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board's decision challenged, there has been a change in interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran, the name of the moving party if other than the veteran, the applicable VA file number, and the date of the Board's decision to which the motion relates.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a).

Analysis

In his September 2014 motion, the Veteran raises several theories as to why he believes there was CUE in the Board's June 2014 decision.  First, the Veteran generally states that the Board failed in its duties to notify and assist him in substantiating his claims.  Second, he states that he does not believe that medical documentation, such as dates of VA and private treatment should be used to rule out knee injuries during service.  Third, he states that the examiner went out of the way to discredit him and his medical evidence.  Finally, he explains that the lack of documentation of knee problems on his Report of Medical Examination upon separation from service was due to not having been in that mindset since treatment was already noted in his service treatment records.

The Board finds no CUE in the June 2014 rating decision.  As noted above, failures in the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403(d)(2); see also Cook v. Principi, 318 F.3d 1334, 1348 (Fed. Cir. 2002).  The Veteran's other three assertions ultimately dispute the weighing of the evidence, which is not a CUE-type error.  38 C.F.R. § 20.1403(d)(3).  The Court will address the Veteran's allegations of error in more detail below.

At the outset, the Board notes that there are generally three requirements that must be met for service connection to be granted: (1) a current disability; (2) an in-service event or injury; and (3) a medical nexus between the current disability and the claimed in-service event or injury.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  See also 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

In the June 2014 decision, the Board denied service connection for the right knee based on a lack of nexus to service.  The Board did not dispute and, in fact acknowledged, the Veteran's reports of knee issues during service.  This discussion is listed below:

Service treatment records note that the Veteran complained of right knee pain in June 1983, November 1986, and July 1987.  In June 1983, the Veteran's right knee joint was swollen.  The Veteran reported stepping in a hole the day before.  The Veteran was diagnosed with ligament strain.  In November 1986, the Veteran reported having pain for a week from airborne training.  The Veteran was diagnosed with patellofemoral joint syndrome, prescribed aspirin and given a no training profile for a week.  In July 1987, the Veteran reported that pain off and on, with no history of trauma.  The Veteran was diagnosed with strained tendons and prescribed anti-inflammatory medication.  Aside from these incidents, the Veteran's service treatment records are silent for complaints of or treatment for a right knee condition. 

Board Decision 4-5. 

Again, with regard to the left knee, the Board acknowledged the injury the Veteran had during service, but determined that there was no current disability.  The Board discussed the injury as follows:

Service treatment records note that the Veteran complained of left knee pain in March and April 1981.  In March 1981, the Veteran complained of left knee pain for two months, but indicated that his pain was not severe enough to seek treatment until the day before his appointment.  The Veteran was diagnosed with chondromalacia, referred to physical therapy and given aspirin and anti-inflammatory medication.  A week later, the Veteran was seen for physical therapy.  The doctor confirmed a diagnosis of chondromalacia patella and prescribed a home exercise program.  In April 1981, the Veteran failed to keep a physical therapy appointment.  Aside from these instances, the Veteran's service treatment records are silent for complaints of or treatment for a left knee condition.  

Board decision at 7-8.

From the Board's review of the claims file, these are accurate and complete descriptions of the Veteran's in-service treatment for knee injuries and ailments.  The Board cannot say that there was CUE in the recitation of the facts in this regard.

The Board also does not (and by law cannot) find CUE in the weighing of the evidence.  The VA examiner's opinions were found to be the most persuasive of record with respect to each claim.

For the right knee, two opinions were of record: a June 2011 VA examiner's opinion and a March 2013 private opinion.  The VA examiner opined that the Veteran does not have a right knee condition related to his military service.  The private doctor opined that injuries during service could cause some degenerative changes but that there is no specific cause and effect relationship between the Veteran's service and his current right knee condition.  More weight was assigned to the VA examiner's opinion because the private doctor did not provide a rationale for his opinion.  

For the left knee, the Board noted that records did not reflect post-service treatment for a left knee disorder and that any injury during service had resolved.  In doing so, the Board relied on the March 2012 VA examiner's opinion, which noted that the 1981 knee injury did not prevent the Veteran from attending airborne training in 1986, lack of complaints regarding a left knee injury after 1981, separation examination showing no left knee disorder, and x-rays showing no significant evidence of degenerative joint disease in the left knee.  As a result, the Board found that there was no current left knee disability.

As stated above, a disagreement regarding the weighing of evidence does not constitute CUE, but the analysis is duplicated here to explain further the outcome of the prior decision.  In any event, the Board was entitled to rely on the VA examiners' opinions as they reached a clear conclusion based on accurate facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Board itself made determinations as to the Veteran's credibility into reporting his symptoms and weighed the evidence according to those determinations.  Board Decision at 7, 9.  

Although not expressly raised by the Veteran, since his September 2014 CUE motion, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision in Saunders v. Wilkie, 2017-1466, 2018 U.S. App. LEXIS 8467 (Apr. 3, 2018).  The Federal Circuit held that pain alone, without an accompanying diagnosis of a present disease, can qualify as a disability under 38 U.S.C. § 1110.

As detailed previously, a CUE motion as to a Board decision is based on the law at that time of the decision.  A change in the interpretation of statute after the Board's decision does not result in CUE in that decision.  See 38 C.F.R. § 20.1403(e).  See also Jordan v. Nicholson, 401 F.3d 1297 (Fed. Cir. 2005).  Thus, even if presently it would be error to find that there is no current left knee disability absent a diagnosis and despite the Veteran's reports of current pain, it was not error for the Board on June 11, 2014 to do so.  This is because Saunders was a change in interpretation of the statute as to what constitutes a current disability.  In any case, as a nexus is still required as one of the elements of a service connection claim, any such error would not be outcome determinative.  

Based on the above, the Board cannot say that there was CUE in the June 11, 2014 Board decision denying claims for service connection for minimal posterior patella spurring of the right knee and left knee chondromalacia patella, and the motion to revise will be denied.


ORDER

The motion for revision or reversal of the June 11, 2014 Board decision that denied service connection for minimal posterior patella spurring of the right knee and left knee chondromalacia patella, on the basis of CUE, is denied.




                       ____________________________________________
	RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



